Citation Nr: 1325718	
Decision Date: 08/14/13    Archive Date: 08/16/13

DOCKET NO.  07-33 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a left eye disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The Veteran served on active duty from July 1977 to March 1983. 

This matter initially came before the Board of Veterans' Appeals, hereinafter the Board, from an August 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO), in Columbia, South Carolina.  In that decision, the RO denied entitlement to service connection for residuals of an eye injury. 

In a November 2008 statement (VA Form 21-4138), withdrew his previous hearing request.

In March 2010, the Board granted the Veteran's petition to reopen the previously denied claim for service connection for a left eye disability and remanded the claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  The appeal was again remanded in July 2010.  

After the claim was returned to the Board for review, the Board referred this matter to the Veterans Health Administration (VHA) for an expert medical opinion concerning the appellant's left eye disorder.  38 C.F.R. § 20.901(a) (2012).  The opinion was received and the Board sought clarification.  The clarification was received in March 2013.

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required. 


REMAND

After receiving the VHA opinion and addendum, the Veteran was provided an opportunity to review the opinions and submit additional argument and evidence.  

In June 2013, the Veteran submitted pertinent evidence.  He indicated that he was not waiving RO consideration of the new evidence and that he was requesting that the RO consider the new evidence in the first instance in accordance with 38 C.F.R. § 20.1304(c) (2012).  In light of the importance placed on this evidence by appellant and the failure to waive consideration at the AOJ, the Board must remand the claim for RO consideration. 

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction should readjudicate the claim for service connection for a left eye disability.  

2.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case that considers all evidence added to the record since the January 24, 2012, supplemental statement of the case.  The appeal should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


